       Case 16-01622                 Doc 79           Filed 04/18/19 Entered 04/18/19 08:40:04                                     Desc Main
                                                       Document     Page 1 of 14



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 16-01622
                                                                       §
GRACE M THOMAS                                                         §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 01/20/2016. The
        undersigned trustee was appointed on 01/20/2016.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $38,123.99

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $15,534.06
                          Bank service fees                                                                                           $130.79
                          Other Payments to creditors                                                                                   $0.00
                          Non-estate funds paid to 3rd Parties                                                                     $11,250.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                            $11,209.14

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 16-01622                 Doc 79           Filed 04/18/19 Entered 04/18/19 08:40:04                                     Desc Main
                                                       Document     Page 2 of 14
     6. The deadline for filing non-governmental claims in this case was 12/02/2016 and the deadline
        for filing government claims was 12/02/2016. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $4,562.40. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $4,562.40,
for a total compensation of $4,562.402. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$64.38, for total expenses of $64.38.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 04/01/2019                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                               Case 16-01622                Doc 79    Filed 04/18/19
                                                                                                 FORM 1Entered 04/18/19 08:40:04                                        Desc Main
                                                                                        Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                        RECORD  14 REPORT                                                                Page No:    1              Exhibit A
                                                                                                           ASSET CASES

Case No.:                       16-01622                                                                                                                      Trustee Name:                                David Leibowitz
Case Name:                      THOMAS, GRACE M                                                                                                               Date Filed (f) or Converted (c):             01/20/2016 (f)
For the Period Ending:          4/1/2019                                                                                                                      §341(a) Meeting Date:                        02/18/2016
                                                                                                                                                              Claims Bar Date:                             12/02/2016

                                    1                                                2                              3                                 4                         5                                         6

                           Asset Description                                       Petition/                 Estimated Net Value                   Property                Sales/Funds               Asset Fully Administered (FA)/
                            (Scheduled and                                       Unscheduled                (Value Determined by                   Abandoned               Received by              Gross Value of Remaining Assets
                       Unscheduled (u) Property)                                    Value                          Trustee,                  OA =§ 554(a) abandon.          the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       refrigerator, stove, beds, mattress, sofa, loveseat,                             $950.00                                     $0.00                                           $0.00                                            FA
        table, chairs, microwave, vacuum, rugs, dishes,
        dressers, food items at used store value
2       TV's, home computer/printer, home telephone at                                   $375.00                                     $0.00                                           $0.00                                            FA
         pawn shop value used
3        bible, family pictures (no cash value)                                           $10.00                                     $0.00                                           $0.00                                            FA
4        treadmill at pawn shop value used                                                $75.00                                     $0.00                                           $0.00                                            FA
5        normal wearing apparel at used store value                                      $375.00                                     $0.00                                           $0.00                                            FA
6        wedding ring at pawn shop value                                                 $200.00                                     $0.00                                           $0.00                                            FA
7        Republic Bank account (6217)                                                     $60.00                                     $0.00                                           $0.00                                            FA
8        Cash on hand                                                                     $65.00                                     $0.00                                           $0.00                                            FA
9        6926 S Prairie Avenue                                       (u)             $29,138.00                             $100,000.00                                         $35,000.00                                            FA
         Chicago, IL 60637
 Asset Notes:      Disclosed in Amended Schedule A, filed 5/25/2016 (dkt #33)
                   1/2 interest - co-owner is Jerry L. Thomas; Trustee filed complaint under §363(h) to sell both Debtor and co-owner's interest; co-owner filed chapter 13 (no. 17-06286), and Trustee filed
                   motion to lift stay, which was granted; Trustee then obtain default judgment on 363(h) complaint and thereafter sold property pursuant to order entered 03/21/2018 (dkt #73).
10       Insurance Proceeds claim 836-626394 Thomas                  (u)                  $0.00                              $3,123.99                                            $3,123.99                                           FA
 Asset Notes:       reimbursement re theft of furnace at Prairie Ave. property


 TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                      $31,248.00                           $103,123.99                                          $38,123.99                                       $0.00




 Initial Projected Date Of Final Report (TFR):             06/30/2017                              Current Projected Date Of Final Report (TFR):          12/31/2018                /s/ DAVID LEIBOWITZ
                                                                                                                                                                                    DAVID LEIBOWITZ
                                              Case 16-01622         Doc 79  Filed 04/18/19
                                                                                       FORMEntered
                                                                                               2       04/18/19 08:40:04                                    Desc MainPage No: 1                   Exhibit B
                                                                              Document       Page 4 of 14
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-01622                                                                                                 Trustee Name:                      David Leibowitz
 Case Name:                       THOMAS, GRACE M                                                                                          Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***2431                                                                                               Checking Acct #:                  ******2201
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:             1/20/2016                                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                4/1/2019                                                                                                 Separate bond (if applicable):

       1                2                                 3                                             4                                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                                   Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                          Tran Code            $                $


01/10/2018            (10)     Great American Insurance                Insurance Proceeds claim 836-626394 Thomas                           1229-000           $3,123.99                                     $3,123.99
01/31/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                     $3.41             $3,120.58
02/28/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                     $4.54             $3,116.04
03/22/2018            (9)      NSquare Properties                      Earnest Money - Prairie Ave Sale                                     1210-000           $3,500.00                                   $6,616.04
03/30/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                     $7.19             $6,608.85
04/25/2018           3001      Trustee Insurance Agency                Invoice #10187 - Residential Insurance on 6926 S. Prairie            2420-000                                   $220.00             $6,388.85
                                                                       Ave., Chicago, IL 60637
04/30/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                     $9.97             $6,378.88
05/15/2018                     Saturn Title Company Escrow Agent       Proceeds from Sale - 6926 S. Prairie Ave.                               *              $19,000.00                                 $25,378.88
                      {9}                                              balance of sale price due ($3500 earnest              $31,500.00     1210-000                                                     $25,378.88
                                                                       money previously received)
                                                                       Closing cost credit - excessive water bill            $(4,000.00)    2500-000                                                     $25,378.88
                                                                       balance
                                                                       brokerage to Rick Levin and Associates                $(8,500.00)    3510-000                                                     $25,378.88
                                                                       per contract
05/31/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                    $26.27           $25,352.61
06/29/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                    $40.91           $25,311.70
07/18/2018           3002      Trustee Insurance Agency                Statement #3404 - Residential Insurance on 6926 S.                   2420-000                                  $2,814.06          $22,497.64
                                                                       Prairie Ave., Chicago, IL 60637
07/31/2018                     Green Bank                              Bank Service Fee                                                     2600-000                                    $38.50           $22,459.14
08/09/2018           3003      Jerry Thomas                            Co-owner share - proceeds from sale of Prairie Ave.                  8500-000                              $11,250.00             $11,209.14
                                                                       property (disbursed directly to chapter 13 debtor
                                                                       co-owner per order entered in case no. 17-06286 on
                                                                       08/02/2018 (dkt #75))




                                                                                                                                           SUBTOTALS           $25,623.99         $14,414.85
                                              Case 16-01622       Doc 79  Filed 04/18/19
                                                                                     FORMEntered
                                                                                             2       04/18/19 08:40:04                              Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 14
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-01622                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        THOMAS, GRACE M                                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2431                                                                                       Checking Acct #:                      ******2201
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             1/20/2016                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                4/1/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $25,623.99          $14,414.85           $11,209.14
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $25,623.99          $14,414.85
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $25,623.99          $14,414.85



                     For the period of 1/20/2016 to 4/1/2019                                                    For the entire history of the account between 01/10/2018 to 4/1/2019

                     Total Compensable Receipts:                      $38,123.99                                Total Compensable Receipts:                                $38,123.99
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $38,123.99                                Total Comp/Non Comp Receipts:                              $38,123.99
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $26,914.85                                Total Compensable Disbursements:                           $26,914.85
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $26,914.85                                Total Comp/Non Comp Disbursements:                         $26,914.85
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 16-01622        Doc 79  Filed 04/18/19
                                                                                     FORMEntered
                                                                                             2       04/18/19 08:40:04                      Desc MainPage No: 3                    Exhibit B
                                                                            Document       Page 6 of 14
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-01622                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       THOMAS, GRACE M                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2431                                                                                Checking Acct #:                      ******2201
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/20/2016                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               4/1/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $25,623.99            $14,414.85            $11,209.14




                     For the period of 1/20/2016 to 4/1/2019                                            For the entire history of the case between 01/20/2016 to 4/1/2019

                     Total Compensable Receipts:                      $38,123.99                        Total Compensable Receipts:                                $38,123.99
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $38,123.99                        Total Comp/Non Comp Receipts:                              $38,123.99
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $26,914.85                        Total Compensable Disbursements:                           $26,914.85
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $26,914.85                        Total Comp/Non Comp Disbursements:                         $26,914.85
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
                                                               CLAIM ANALYSIS REPORT04/18/19 08:40:04                        Page No:         1
                   Case 16-01622              Doc 79       Filed 04/18/19  Entered                                   Desc Main
                                                            Document      Page 7 of 14                                            Exhibit C

Case No.            16-01622                                                                                            Trustee Name: David Leibowitz
Case Name:          THOMAS, GRACE M                                                                                                      Date: 4/1/2019
Claims Bar Date:    12/02/2016

 Claim        Creditor Name           Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                Class       Status       Tran      Allowed        Paid                                           Remaining
                                                               Code                                                                      Balance

         DAVID P. LEIBOWITZ       Trustee        Allowed      2100-000     $4,562.40           $0.00         $0.00            $0.00               $4,562.40
                                  Compensatio
                                  n
         53 West Jackson
         Boulevard, Suite 1115
         Chicago IL 60604
         DAVID P. LEIBOWITZ       Trustee        Allowed      2200-000        $64.38           $0.00         $0.00            $0.00                  $64.38
                                  Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
         OFFICE OF THE            Clerk of the   Allowed      2700-000       $350.00           $0.00         $0.00            $0.00                 $350.00
         CLERK UNITED             Court Costs
         STATES                   (includes
         BANKRUPTCY               adversary
         COURT                    and other
                                  filing fees)
         219 S. Dearborn Street
         Suite 713
         Chicago IL 60604
         LAKELAW                  Attorney for   Allowed      3120-000       $626.61           $0.00         $0.00            $0.00                 $626.61
                                  Trustee
                                  Expenses
                                  (Trustee
                                  Firm)
         53 West Jackson
         Boulevard
         Suite 1610
         Chicago IL 60604
         LAKELAW                  Attorney for   Allowed      3110-000     $2,600.00           $0.00         $0.00            $0.00               $2,600.00
                                  Trustee Fees
                                  (Trustee
                                  Firm)
         53 West Jackson
         Boulevard
         Suite 1610
         Chicago IL 60604
         LOIS WEST                Accountant     Allowed      3410-000       $901.00           $0.00         $0.00            $0.00                 $901.00
                                  for Trustee
                                  Fees (Other
                                  Firm)
          Kutchins, Robbins &
          Diamond Ltd
          35 East Wacker Drive,
          Suite 690
          Chicago IL 60601
                                                               CLAIM ANALYSIS REPORT04/18/19 08:40:04                        Page No:         2
                   Case 16-01622              Doc 79       Filed 04/18/19  Entered                                   Desc Main
                                                            Document      Page 8 of 14                                            Exhibit C

Case No.           16-01622                                                                                             Trustee Name: David Leibowitz
Case Name:         THOMAS, GRACE M                                                                                                       Date: 4/1/2019
Claims Bar Date:   12/02/2016

 Claim        Creditor Name          Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                Class       Status       Tran      Allowed        Paid                                           Remaining
                                                               Code                                                                      Balance

      5   CAPITAL ONE AUTO        Pers. Prop.    Amended      4210-000         $0.00           $0.00         $0.00            $0.00                   $0.00
          FINANCE,                and
                                  Intangibles-
                                  -Consensual
                                  Liens (UCC,
                                  chattel,
                                   PMSI)
         a division of Capital One
         N.A.
         POB 201347
         Arlington TX 76006
Claim Notes: (5-1) 2014 FORD TRUCK Flex-V6 Wagon 4D SE 2WD
     12   IL DEPT OF REVENUE      Claims of      Allowed      5800-000    $25,012.34           $0.00         $0.00            $0.00            $25,012.34
          BANKRUPTCY              Government
          SECTION                 al Units
           PO Box 19035
           Springfield IL 62794
     19   ILLINOIS                Claims of      Allowed      5800-000     $2,356.76           $0.00         $0.00            $0.00               $2,356.76
          DEPARTMENT OF           Government
          REVENUE                 al Units
           PO Box 19035
           Springfield IL
           62794-9035
      1   COMMONWEALTH            General        Allowed      7100-000     $8,325.63           $0.00         $0.00            $0.00               $8,325.63
          EDISON COMPANY          Unsecured §
                                  726(a)(2)
          3 Lincoln Center
          Attn: Bankruptcy
          Department
          Oakbrook Terrace IL
          60181
      2   QUANTUM3 GROUP          General        Allowed      7100-000       $870.81           $0.00         $0.00            $0.00                 $870.81
          LLC AS AGENT FOR        Unsecured §
                                  726(a)(2)
         MOMA Funding LLC
         PO Box 788
         Kirkland WA
         98083-0788
Claim Notes: (2-1) Money Loaned
      3   QUANTUM3 GROUP          General        Allowed      7100-000       $676.29           $0.00         $0.00            $0.00                 $676.29
          LLC AS AGENT FOR        Unsecured §
                                  726(a)(2)
         MOMA Funding LLC
         PO Box 788
         Kirkland WA
         98083-0788
Claim Notes: (3-1) Money Loaned
      4   SPEEDYRAPID CASH        General        Allowed      7100-000     $1,269.87           $0.00         $0.00            $0.00               $1,269.87
                                  Unsecured §
                                  726(a)(2)
          P O Box 780408
          Wichita KS 67278
                                                                   CLAIM ANALYSIS REPORT04/18/19 08:40:04                        Page No:         3
                   Case 16-01622                  Doc 79       Filed 04/18/19  Entered                                   Desc Main
                                                                Document      Page 9 of 14                                            Exhibit C

Case No.             16-01622                                                                                               Trustee Name: David Leibowitz
Case Name:           THOMAS, GRACE M                                                                                                         Date: 4/1/2019
Claims Bar Date:     12/02/2016

 Claim         Creditor Name             Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                    Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                   Code                                                                      Balance

    5A    CAPITAL ONE AUTO            General        Allowed      7100-000    $21,361.44           $0.00         $0.00            $0.00            $21,361.44
          FINANCE,                    Unsecured §
                                      726(a)(2)
         a division of Capital One
         PO Box 165028
         Irving TX 75016
Claim Notes: (5-1) 2014 FORD TRUCK Flex-V6 Wagon 4D SE 2WD
      6   CAPITAL ONE BANK            General        Allowed      7100-000     $1,969.27           $0.00         $0.00            $0.00               $1,969.27
          (USA), N.A.                 Unsecured §
                                      726(a)(2)
           PO Box 71083
           Charlotte NC
           28272-1083
      7   CAPITAL ONE BANK            General        Allowed      7100-000       $685.99           $0.00         $0.00            $0.00                 $685.99
          (USA), N.A.                 Unsecured §
                                      726(a)(2)
           PO Box 71083
           Charlotte NC
           28272-1083
      8   NAVIENT                     General        Allowed      7100-000    $42,134.63           $0.00         $0.00            $0.00            $42,134.63
          SOLUTIONS, INC.             Unsecured §
                                      726(a)(2)
          Department of Education
          Loan Services
          P.O. Box 9635
          Barre PA 18773-9635
      9   MIDNIGHT VELVET             General        Allowed      7100-000       $130.07           $0.00         $0.00            $0.00                 $130.07
                                      Unsecured §
                                      726(a)(2)
          c/o Creditors Bankruptcy
          Service
          P.O. Box 800849
          Dallas TX 75380
     10   ASHRO LIFESTYLE             General        Allowed      7100-000       $366.37           $0.00         $0.00            $0.00                 $366.37
                                      Unsecured §
                                      726(a)(2)
           c/o Creditors Bankruptcy
           Service
           P.O. Box 800849
           Dallas TX 75380
     11   SEVENTH AVENUE              General        Allowed      7100-000       $148.37           $0.00         $0.00            $0.00                 $148.37
                                      Unsecured §
                                      726(a)(2)
          c/o Creditors Bankruptcy
          Service
          P.O. Box 800849
          Dallas TX 75380
     13   MIDLAND FUNDING             General        Allowed      7100-000       $545.42           $0.00         $0.00            $0.00                 $545.42
          LLC                         Unsecured §
                                      726(a)(2)
          PO Box 2011
          Warren MI 48090
                                                                   CLAIM ANALYSIS REPORT04/18/19 08:40:04                        Page No:          4
                   Case 16-01622                  Doc 79       Filed 04/18/19  Entered                                   Desc Main
                                                                Document      Page 10 of 14                                           Exhibit C

Case No.            16-01622                                                                                                Trustee Name: David Leibowitz
Case Name:          THOMAS, GRACE M                                                                                                          Date: 4/1/2019
Claims Bar Date:    12/02/2016

 Claim         Creditor Name              Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                    Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                   Code                                                                      Balance

     14   MIDLAND FUNDING             General        Allowed      7100-000       $997.48           $0.00         $0.00            $0.00                 $997.48
          LLC                         Unsecured §
                                      726(a)(2)
           PO Box 2011
           Warren MI 48090
     15   PYOD, LLC ITS               General        Allowed      7100-000     $1,420.82           $0.00         $0.00            $0.00                $1,420.82
          SUCCESSORS AND              Unsecured §
          ASSIGNS AS                  726(a)(2)
          ASSIGNEE
           of Citibank, N.A.
           Resurgent Capital
           Services
           PO Box 19008
           Greenville SC 29602
     16   LVNV FUNDING, LLC           General        Allowed      7100-000       $665.18           $0.00         $0.00            $0.00                 $665.18
          ITS SUCCESSORS AND          Unsecured §
          ASSIGNS AS                  726(a)(2)
           assignee of Santander
           Consumer USA
           Resurgent Capital
           Services
           PO Box 10587
           Greenville SC
           29603-0587
     18   AMERICAN                    General        Allowed      7100-000       $322.18           $0.00         $0.00            $0.00                 $322.18
          INFOSOURCE LP AS            Unsecured §
          AGENT FOR                   726(a)(2)
           T Mobile/T-Mobile USA
           Inc
           PO Box 248848
           Oklahoma City OK
           73124-8848
    12a   IL DEPT OF REVENUE          Fines,         Allowed      7300-000     $4,342.44           $0.00         $0.00            $0.00                $4,342.44
          BANKRUPTCY                  Penalties §
          SECTION                     726(a)(4)
           PO Box 19035
           Springfield IL 62794
     17   CITY OF CHICAGO             Fines,         Allowed      7300-000     $4,244.29           $0.00         $0.00            $0.00                $4,244.29
          DEPARTMENT OF               Penalties §
          FINANCE                     726(a)(4)
           c/o Arnold Scott Harris
           P.C.
           111 W. Jackson Blvd Ste.
           600
           Chicago IL 60604
    19a   ILLINOIS                    Fines,         Allowed      7300-000     $1,813.04           $0.00         $0.00            $0.00                $1,813.04
          DEPARTMENT OF               Penalties §
          REVENUE                     726(a)(4)
           PO Box 19035
           Springfield IL
           62794-9035

                                                                             $128,763.08           $0.00         $0.00         $0.00              $128,763.08
                                                                CLAIM ANALYSIS REPORT04/18/19 08:40:04           Page No:          5
                   Case 16-01622              Doc 79        Filed 04/18/19  Entered                      Desc Main
                                                             Document      Page 11 of 14                              Exhibit C

Case No.             16-01622                                                                                  Trustee Name: David Leibowitz
Case Name:           THOMAS, GRACE M                                                                                          Date: 4/1/2019
Claims Bar Date:     12/02/2016


        CLAIM CLASS SUMMARY TOTALS

                        Claim Class               Claim        Amount        Amount       Interest       Tax                 Net
                                                 Amount        Allowed        Paid                                       Remaining
                                                                                                                           Balance


         Accountant for Trustee Fees (Other      $901.00          $901.00        $0.00        $0.00       $0.00               $901.00
         Firm)

         Attorney for Trustee Expenses           $626.61          $626.61        $0.00        $0.00       $0.00               $626.61
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee     $2,600.00        $2,600.00       $0.00        $0.00       $0.00              $2,600.00
         Firm)

         Claims of Governmental Units          $27,369.10       $27,369.10       $0.00        $0.00       $0.00            $27,369.10

         Clerk of the Court Costs (includes      $350.00          $350.00        $0.00        $0.00       $0.00               $350.00
         adversary and other filing fees)

         Fines, Penalties § 726(a)(4)          $10,399.77       $10,399.77       $0.00        $0.00       $0.00            $10,399.77

         General Unsecured § 726(a)(2)         $81,889.82       $81,889.82       $0.00        $0.00       $0.00            $81,889.82

         Pers. Prop. and Intangibles-          $26,021.44            $0.00       $0.00        $0.00       $0.00                    $0.00
         -Consensual Liens (UCC, chattel,
         PMSI)

         Trustee Compensation                   $4,562.40        $4,562.40       $0.00        $0.00       $0.00              $4,562.40

         Trustee Expenses                         $64.38           $64.38        $0.00        $0.00       $0.00                $64.38
  Case 16-01622            Doc 79     Filed 04/18/19 Entered 04/18/19 08:40:04                Desc Main
                                       Document     Page 12 of 14


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           16-01622
Case Name:          GRACE M THOMAS
Trustee Name:       David P. Leibowitz

                                                                Balance on hand:                 $11,209.14


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim           Proposed
                                                                Amount of      Payments to           Amount
                                                                   Claim             Date
           5 Capital One Auto                $26,021.44              $0.00           $0.00                $0.00
             Finance,


                                           Total to be paid to secured creditors:                     $0.00
                                                            Remaining balance:                   $11,209.14

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim           Proposed
                                                                Requested      Payments to          Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                 $4,562.40           $0.00          $4,562.40
David P. Leibowitz, Trustee Expenses                                $64.38           $0.00               $64.38
Lakelaw, Attorney for Trustee Fees                               $2,600.00           $0.00          $2,600.00
Lakelaw, Attorney for Trustee Expenses                            $626.61            $0.00             $626.61
Lois West, Accountant for Trustee Fees                            $901.00            $0.00             $901.00
Office of the Clerk United States Bankruptcy Court,               $350.00            $0.00             $350.00
Clerk of the Court Costs


                          Total to be paid for chapter 7 administrative expenses:                  $9,104.39
                                                             Remaining balance:                    $2,104.75

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $2,104.75




UST Form 101-7-TFR (5/1/2011)
  Case 16-01622            Doc 79   Filed 04/18/19 Entered 04/18/19 08:40:04               Desc Main
                                     Document     Page 13 of 14


         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $27,369.10 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                       Allowed Amt.           Interim          Proposed
                                                              of Claim       Payments to         Payment
                                                                                   Date
          12 IL Dept of Revenue Bankruptcy Section          $25,012.34             $0.00         $1,923.51
          19 Illinois Department of Revenue                   $2,356.76            $0.00              $181.24


                                           Total to be paid to priority claims:                 $2,104.75
                                                          Remaining balance:                        $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $81,889.82 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                       Allowed Amt.           Interim          Proposed
                                                              of Claim       Payments to          Amount
                                                                                   Date
           1 Commonwealth Edison Company                      $8,325.63            $0.00                $0.00
           2 Quantum3 Group LLC as agent for                    $870.81            $0.00                $0.00
           3 Quantum3 Group LLC as agent for                    $676.29            $0.00                $0.00
           4 SpeedyRapid Cash                                 $1,269.87            $0.00                $0.00
         5A Capital One Auto Finance,                       $21,361.44             $0.00                $0.00
           6 Capital One Bank (USA), N.A.                     $1,969.27            $0.00                $0.00
           7 Capital One Bank (USA), N.A.                       $685.99            $0.00                $0.00
           8 Navient Solutions, Inc.                        $42,134.63             $0.00                $0.00
           9 Midnight Velvet                                    $130.07            $0.00                $0.00
          10 Ashro Lifestyle                                    $366.37            $0.00                $0.00
          11 Seventh Avenue                                     $148.37            $0.00                $0.00
          13 Midland Funding LLC                                $545.42            $0.00                $0.00
          14 Midland Funding LLC                                $997.48            $0.00                $0.00
          15 PYOD, LLC its successors and assigns             $1,420.82            $0.00                $0.00
             as assignee



UST Form 101-7-TFR (5/1/2011)
  Case 16-01622            Doc 79         Filed 04/18/19 Entered 04/18/19 08:40:04              Desc Main
                                           Document     Page 14 of 14


          16 LVNV Funding, LLC its successors and                    $665.18            $0.00           $0.00
             assigns as
          18 American InfoSource LP as agent for                     $322.18            $0.00           $0.00


                                Total to be paid to timely general unsecured claims:                  $0.00
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $10,399.77 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
        12a IL Dept of Revenue Bankruptcy Section                  $4,342.44            $0.00           $0.00
          17 City of Chicago Department of Finance                 $4,244.29            $0.00           $0.00
        19a Illinois Department of Revenue                         $1,813.04            $0.00           $0.00


                                           Total to be paid for subordinated claims:                  $0.00
                                                                 Remaining balance:                   $0.00




UST Form 101-7-TFR (5/1/2011)
